Case 19-12269-KBO   Doc 70-11   Filed 11/12/19   Page 1 of 4




                     EXHIBIT K
                               Case 19-12269-KBO   Doc 70-11   Filed 11/12/19   Page 2 of 4


Current Ratio Analysis
  Fiscal Year                        MTE Internal FY Financials
                                                                  MTE Draft FY Financials      AlixPartners Audit
    Ended                              Delivered to Lenders
                                                                Delivered to Lenders 7/19/2019      10/15/2019
  12/31/2018                                 2/19/2019
               Current Assets              $71,343,144                  $114,265,527               $94,294,586
               Unused Availability         $31,000,000                   $31,000,000               $31,000,000
      (a)      Current Assets              $102,343,144                 $145,265,527              $125,294,586
      (b)      Current Liabilities          $69,781,756                     $184,025,219          $184,127,913
   (a) / (b)   Current Ratio                   1.47x                             0.79x               0.68x
               Covenant                        1.00x                             1.00x               1.00x
                      Case 19-12269-KBO   Doc 70-11   Filed 11/12/19    Page 3 of 4


Current Ratio Analysis
Fiscal Quarter                              MTE Internal Q1
                                                                       AlixPartners Audit
    Ended                                 Financials Delivered
                                                                           10/15/2019
   3/31/2019                              to Lenders 7/19/2019
                 Current Assets               $60,807,303                 $70,271,328
                 Unused Availability          $15,000,000                 $15,000,000
     (a)         Current Assets               $75,807,303                 $85,271,328
     (b)         Current Liabilities          $93,774,614                 $93,668,807
   (a) / (b)     Current Ratio                   0.81x                       0.91x
                 Covenant                        1.00x                       1.00x
                      Case 19-12269-KBO   Doc 70-11   Filed 11/12/19   Page 4 of 4


Current Ratio Analysis
                                                        MTE Internal Q2
   Fiscal Quarter Ended                                    Financials           AlixPartners
          6/30/2019                                       Delivered to         Audit 10/15/2019
                                                        Lenders 8/12/2019
                             Current Assets               $77,477,076            $83,208,132
                             Unused Availability          $15,000,000            $15,000,000
            (a)              Current Assets               $92,477,076            $98,208,132

            (b)              Current Liabilities           $153,342,037          $153,329,917
          (a) / (b)          Current Ratio                     0.60x                 0.64x
                             Covenant                          1.00x                 1.00x
